Citation Nr: 1107808	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for residuals of an injury 
to the left hand and fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1974.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, in which the RO, in pertinent part, 
denied service connection for a left hand and finger injury and 
denied service connection for hearing loss.  In a June 2008 
rating decision, the RO granted service connection for left ear 
hearing loss.  

In March 2008, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  In December 2010, the Veteran and his wife testified 
before the undersigned Veterans Law Judge during a 
videoconference hearing.  A transcript of that hearing is also of 
record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further action 
on the claims on appeal is warranted.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he has hearing loss due to in-service 
noise exposure.  During VA treatment in April 2008, he reported 
that he was advised to have his hearing checked as he was filing 
a claim for service connection for hearing loss.  He described 
the onset of hearing problems in the military working around 
jets.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
25
20
60
70
70

Speech discrimination scores were 100 percent in the right ear 
and 72 percent in the left ear.  The assessment was asymmetrical 
hearing loss, left ear worse than right ear from 1500 Hertz 
through 8000 Hertz.  Notably, the audiologist commented that the 
Veteran was advised that he may have to return for testing 
through compensation and pension, as the test she conducted was 
not performed under compensation and pension guidelines, 
specifically, a smaller booth was used, and monitored live voice 
(MLV) was used rather than recorded speech.  

The Veteran was afforded a VA ear disease examination in June 
2008.  The physician did not perform audiometric testing.  The 
pertinent diagnosis was hearing loss as well as tinnitus, left 
greater than right.  The physician opined that the Veteran's 
hearing loss and tinnitus were most likely caused by or a result 
of his in-service noise exposure.  

Based on the foregoing evidence, the RO granted service 
connection for left ear hearing loss, but denied service 
connection for right ear hearing loss based on the audiological 
evaluation which did not show right ear hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

Pursuant to 38 C.F.R. § 4.85, an examination for hearing 
impairment for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and puretone audiometry.  38 C.F.R. § 4.85.  

The report of the April 2008 VA audiology consult specifically 
reflects that testing was not performed consistent with the 
requirements of 38 C.F.R. § 4.85.  Notably, the audiologist 
indicated that the recorded speech (Maryland CNC) test was not 
used.  The June 2008 VA examination also did not include the 
required testing.  Because VA undertook to provide a VA 
examination to evaluate the Veteran's claimed hearing loss, the 
Board must ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds 
that a new VA examination to evaluate the claimed right ear 
hearing loss is warranted.  

In regard to the claim for service connection for residuals of an 
injury to the left hand and fingers, the Veteran asserts that he 
incurred an injury while repairing an aircraft during service.  
Specifically, he testified in December 2010 that, while repairing 
an aircraft which had crashed on the U.S.S. Ticonderoga, a piece 
of aluminum went across his hand and sliced three fingers down to 
the knuckles.  He reported that he went to the infirmary and 
received stitches.  He described current numbness in his fingers, 
stiff joints, sharp pain, difficulty gripping, and an inability 
to pick things up because of loss of strength.  He testified that 
the injury happened between February and April 1972.  Service 
personnel records associated with the claims file verify that the 
Veteran provided significant assistance in repairing extensive 
damage to the nose gear of an aircraft involved in flight 
operations aboard the U.S.S. Ticonderoga as a member of a 
detachment to NAS MIRAMAR in February 1972.  

Service treatment records are negative for complaints regarding 
or treatment for the reported injury to the left hand and 
fingers.  However, in a February 1978 report of medical history 
obtained in conjunction with his reserve duty, the Veteran 
related that that he fractured the left 1st metacarpal 15 years 
earlier, which would have been prior to service.  

The Veteran is competent to report the history of his in-service 
injury. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
The Veteran's description of his injury is supported by 
statements provided by two fellow service members.  In 
particular, C.B.W. indicated that he served with the Veteran and 
confirmed that he injured the fingers on his left hand while 
working on a badly damaged aircraft.  C.B.W. added that he 
remembered the injury because he worked in the same shop as the 
Veteran and had to help him with his aircraft duties because he 
was temporarily disabled.  In a statement dated in February 2008, 
N.A.C. reported that he served with the Veteran when his fingers 
were lacerated repairing an aircraft during service, and he 
remembered the Veteran's hand being bandaged and splinted.  The 
Board finds the Veteran's description of his in-service injury to 
the left hand and fingers credible.  

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.

During VA treatment in March 2008, the Veteran reported that he 
cut the second, third, and fourth fingers of the left hand down 
to the bone while working on an aircraft, and had had weakness 
since.  Examination of the left hand revealed some weakness in 
grip strength as well as some weakness in finger strength of the 
second, third, and fourth fingers of the left hand.  The 
pertinent diagnosis was decreased left hand strength most likely 
from previous hand injury, need records from service.  The 
Veteran is competent to report a continuity of symptomatology of 
weakness in his left hand since service, as described during VA 
treatment in March 2008.  Charles v. Principi, 16 Vet. App. 370 
(2002).  This report of a continuity of symptomatology suggests a 
link between his current complaints regarding the left 
hand/fingers and service.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Moreover, the opinion of the physician who examined 
the Veteran in March 2008 also suggests a nexus between the 
current complaints regarding the left hand/fingers and service.  
Accordingly, a VA examination to obtain a medical nexus opinion 
is warranted.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for either of the disabilities 
on appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2. The Veteran should be afforded a VA 
Audio examination to evaluate his claimed 
right ear hearing loss.  All indicated 
tests and studies are to be performed, and 
a comprehensive social and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the audiologist.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Audio 
Examination (revised on February 17, 2010).  
Following the examination, and considering 
the evidence of record, including the June 
2008 VA ear disease examination, the 
audiologist should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current right ear hearing loss is related 
to service.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  The Veteran should also be afforded a 
VA examination to determine the etiology of 
any disorder of the left hand and/or 
fingers.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current disorder of the left 
hand and/or fingers, including scarring.  
In regard to any diagnosed disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's current disorder was incurred or 
aggravated as a result of active service.  
The examiner is advised that the Veteran is 
competent to report the history of his in-
service injury to the left hand and 
fingers.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


